Exhibit VIBE RECORDS, INC. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2008 UNAUDITED CONTENTS Page Financial Statements: Balance Sheet 1 Statement of Operations 2 Statement of Stockholders’ Equity 3 Statement of Cash Flows 4 Notes to Financial Statements 5-13 UNAUDITED VIBE RECORDS, INC. BALANCE SHEET MARCH 31, 2008 ASSETS CURRENT ASSETS: Cash on hand and in bank $ 6,779 TOTAL CURRENT ASSETS $ 6,779 PROPERTY AND EQUIPMENT - AT COST 60,089 Less accumulated depreciation (22,641 ) NET PROPERTY AND EQUIPMENT 37,448 OTHER ASSETS: Due from affiliated entities 125,484 Investment in Benaquista Galleries, Inc. 135,000 TOTAL OTHER ASSETS 260,484 TOTAL ASSETS $ 304,711 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable 37,208 Notes payable 1,527,227 Accrued interest payable 539,156 TOTAL LIABILITIES 2,103,591 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock - $.0001 par value, 100,000,000 authorized 13,489,201 issued and outstanding 1,348 Additional paid in capital 2,257,652 Accumulated deficit (4,057,880 ) TOTAL STOCKHOLDERS’ EQUITY (1,798,880 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 304,711 1 UNAUDITED VIBE RECORDS, INC. STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE SIX MONTHS MARCH 31, 2008 REVENUES $ -0- OPERATING EXPENSES Research and artist developments costs 106,178 General and administrative expenses 51,634 Professional fees 52,533 Interest expense 88,234 TOTAL OPERATING EXPENSES 298,579 INCOME FROM OPERATIONS (298,579 ) PROVISION FOR INCOME TAXES -0- NET (LOSS) (289,579 ) OTHER COMPREHENSIVE INCOME - 0- COMPREHENSIVE LOSS (289,579 ) Loss per weighted-average share of common stock outstanding, computed on net loss - basic and fully diluted (.022 ) Weighted-average number of shares of common stock outstanding - basic and fully diluted $ 13,489,201 2 UNAUDITED VIBE RECORDS, INC. STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED MARCH 31, 2008 Additional Common stock paidin Accumulated Shares Amount Capital Deficit Totals Balance at October 1, 2007 13,489,201 $ 1,348 $ 2,257,652 $ (3,759,301 ) $ (1,500,301 ) Net loss for the year - - - (298,579 ) (298,579 ) Balance at March 31, 2008 13,489,201 $ 1,348 $ 2,257,652 $ (4,057,880 ) $ (1,798,880 ) 3 UNAUDITED VIBE RECORDS, INC. STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED MARCH 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (298,579 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 6,747 Increase (Decrease) in Accrued interest payable 66,481 Accounts payable and accrued expenses 37,208 NET CASH USED FOR OPERATING ACTIVITIES ( 188,143 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash advanced to affiliated parties (27,141 ) Cash paid to acquire property and equipment (5,505 ) Investment in Benaquista Galleries, Inc. (135,000 ) NET CASH USED FOR INVESTING ACTIVITIES (167,646 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash received on notes payable 351,100 NET CASH PROVIDED BY INVESTING ACTIVITIES 351,100 INCREASE IN CASH (4,689 ) CASH AT BEGINNING OF PERIOD 11,468 CASH AT END OF PERIOD $ 6,779 SUPPLEMENTAL DISCLOSURE OF INCOME TAXES PAID Interest paid during the period $ 21,753 Income taxes $ 0 4 UNAUDITED VIBE RECORDS, INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2008 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICES a) NATURE OF BUSINESS Vibe Records, Inc. is a Delaware corporation.On September 10, 2007, Vibe Records and Vibe Records Holding completed a plan and accounting of merger with Vibe Records, Inc. being the surviving corporation.The Company conducts business operations as an independent record label.As an independent label it distributes, and produces recordings in all electronic forms as well as operating a recording and production facility. b) CASH AND CASH EQUIVALENTS The Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents. c) CONCENTRATION OF CREDIT RISK The Company in the ordinary course of business occasionally exceeds the Federal Deposit Insurance Corporation of $100,000.The Company has not experienced Any loss to date as a result of this policy.At March 31, 2008, the Company was not in excess of the $100,000 limit. d)PROPERTY AND EQUIPMENT Property and equipment are stated at cost, maintenance and repairs are charged to operations.All fixed assets are depreciated over their estimated useful lives ranging from five to eight years using the straight-line method.Leasehold improvements that are material in nature are capitalized. e)INCOME TAXES The Company accounts for income taxes under SFAS No. 109, “Accounting for Income Taxes”.Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and net operating loss carry forwards.Deferred tax assets and liabilities are measured using expected tax rates in effect for the year in which those temporary differences are expected to be recovered or settled.As of March 31, 2008, no significant differences existed. 5 UNAUDITED VIBE RECORDS, INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2008 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICES (continued) f)USE OF ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. g)ADVERTISING COSTS Advertising costs are expensed in the period incurred.The Company had no advertising expenses for the period ending March 31, 2008. NOTE 2 - PROPERTY AND EQUIPMENT Property and equipment as of March 31, 2008, is comprised of the following: Recording and computer equipment $ 20,978 Furniture and fixtures 8,858 Automobile 30,253 60,089 Less:Accumulated depreciation 22,641 Net property and equipment $ 37,448 Depreciation expense for the three months ended March 31, 2008 was $6,747. NOTE 3 - MASTER RECORDINGS The Company acquired the rights to use the Vibe Records, Inc. trademark license, master recordings and its name.The Company purchased these rights by issuing stock to the shareholders of Vibe Records, Inc.The valuation of the asset is based upon experience of the management of the Company and their knowledge of the costs of producing the master recordings.Management has provided a 100% valuation allowance in regard to this asset. 6 UNAUDITED VIBE RECORDS, INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2008 NOTE 4 - LOANS PAYABLE The Company maintains a working capital line of credit for $600,000 with Wachovia Bank.Interest is paid monthly at the bank’s prime rate.The note is 100% secured by marketable securities of a shareholder.The balance outstanding as of March 31, 2008, was Vibe
